         Case 1:21-cv-00268-BPG Document 1 Filed 02/02/21 Page 1 of 6



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MARYLAND

SUZETTE JONES                               *
1822 Buckingham Drive
Pasadena, Texas 77504                       *

            Plaintiff,                      *

     vs.                                    *

BWI HOTEL HOLDINGS I, LLC, T/A    *                   Case No.
COMFORT INN & SUITES BWI-AIRPORT
1901 Fort Myer Drive              *
Arlington, Virginia 22209
                                  *
SERVE ON:
CSC-Lawyers Incorporating Service *
7 St. Paul Street
Suite 820                         *
Baltimore, Maryland 21202
                                  *
          Defendant.
*    *      *     *      *      *       *         *      *       *   *         *      *

                  COMPLAINT AND DEMAND FOR JURY TRIAL

     Plaintiff,       Suzette    Jones,      by       undersigned    counsel,        hereby

files this      Complaint     against       BWI       Hotel   Holdings    I,       LLC,   t/a

Comfort Inn & Suites BWI-Airport, Defendant herein, and alleges

as follows:

                         I. JURISDICTION AND VENUE

     1.     Plaintiff        invokes    the       jurisdiction       of    this       Court

pursuant 28 U.S.C. § 1332.

     2.     Venue is proper in this Court pursuant to 28 U.S.C. §

1391(a).
         Case 1:21-cv-00268-BPG Document 1 Filed 02/02/21 Page 2 of 6



     3. The      amount     in   controversy        herein       exceeds       the    sum    of

$75,000.00, exclusive of interest and costs.

                                       II. PARTIES

     4.     Suzette Jones (“Jones”) is a citizen of the State of

Texas with a residence at 1822 Buckingham Drive, Pasadena, Texas

77504. At all times relevant to this Complaint, Jones resided in

the State of Maryland with a residence in Prince George’s County

at 14625 Baltimore Avenue, Laurel, Maryland 20707.

     5.     BWI Hotel Holdings I, LLC, t/a Comfort Inn & Suites

BWI-Airport (“BHH”) is a company based in the State of Delaware

with its principal place of business located at 1901 Fort Myer

Drive,    Suite    1012,     Arlington,          Virginia    22209.       At    all    times

relevant to this Complaint, BHH was in exclusive possession of

the Comfort Inn & Suites BWI Airport located at the property

known as 6921 Baltimore Annapolis Boulevard, Baltimore, Maryland

21225.

                                     III. FACTS

     6.     On or about January 14, 2020, Jones and her husband,

Anthony Jones, booked a handicap accessible room at the Comfort

Inn & Suites BWI Airport located at the property known as 6921

Baltimore     Annapolis          Boulevard,        Baltimore,        Maryland          21225

(“Premises”).

     7.     On    or   about       January       14,     2020,    Jones    entered          the

bathtub    located     in    her    room.        After    taking    her    bath,       Jones


                                             2
         Case 1:21-cv-00268-BPG Document 1 Filed 02/02/21 Page 3 of 6



grabbed onto the hand railing located in the shower stall and

attempted       to     exit   the       tub.   While    exiting      the    tub,    the    hand

railing became detached from the wall causing Jones to lose her

balance and fall to the ground causing her to sustain profound

and painful injuries to her legs, neck, back, and body. As a

result     of    the    injuries        sustained,      Jones   was     forced      to     incur

substantial medical bills. As of the date of the filing of this

Complaint,        Jones       is    still       experiencing         periodic       pain    and

discomfort as result of the injuries she sustained as a result

of her fall on January 14, 2020 and may be in need of future

medical care.

      8.        At all times prior to her fall, Jones maintained a

proper and vigilant outlook as she attempted to exit the bathtub

and   her   actions       in       no   way    contributed      to    her    fall.    To     the

contrary,        Jones’       injuries         were    solely     the      result     of    the

unreasonable acts and omissions of BHH.

      9.        Prior to this accident, BHH had knowledge and notice

that:    (1)     the    handrail        that    became   detached       from    the      shower

stall was in a state of disrepair and constituted a hazardous

condition. Notwithstanding said knowledge and notice, BHH failed

to take reasonable actions to prevent and/or cure the hazardous

condition which it knew or should have known could result in

injuries to its patrons. Additionally, BHH failed to provide any

sort of meaningful warning to Jones, or others lawfully on the


                                                 3
         Case 1:21-cv-00268-BPG Document 1 Filed 02/02/21 Page 4 of 6



premises, of the dangerous condition which existed at the time

of the incident.

                                         COUNT I
                                      (Negligence)

       10.     Plaintiff       hereby       incorporates          by   reference        the

allegations contained in paragraphs 1-9.

       11.     BHH, at all times material to this Complaint, was in

exclusive, possession, custody and control of the Comfort Inn &

Suites       BWI    Airport    located      at       the   property    known    as    6921

Baltimore      Annapolis       Boulevard,           Baltimore,    Maryland     21225.    As

such,    BHH       owed   a   duty   to    Jones,       and    all   patrons    who   were

lawfully on the premises, to ensure the Premises was free from

dangerous conditions which could cause patrons and their guests

to sustain injury. BHH also had a duty to warn Jones, and all

other invitees lawfully present, of any defects, dangers, or

other hazardous conditions which existed on the Premises.

       12.     On or about January 14, 2020, BHH breached the duties

of care it owed to Jones by failing to (1) divert her from the

area     of    bathroom       where       the       incident     occurred;     (2)    take

reasonable actions to ensure that the handrail located in the

shower stall was properly secured to the wall; and/or (3) warn

Jones, and all other patrons lawfully on the Premises, of the

aforementioned dangerous conditions of which it knew or should

have known existed as of the time of Jones’ accident.



                                                4
Case 1:21-cv-00268-BPG Document 1 Filed 02/02/21 Page 5 of 6
Case 1:21-cv-00268-BPG Document 1 Filed 02/02/21 Page 6 of 6
